Title: From George Washington to Major General John Sullivan, 22 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Qrs Fredericksburg 22d Septr 1778
          
          Your letter of the 20th Inst. came to hand last night.
          The different divisions of the army have mostly fixed on their relative positions, where we shall wait the unfoldings of the enemys measures. When you receive intelligence which may throw light on this subject, or information of their motions in your quarter, or of importance enough for a special communication I shall be glad of its speedy transmission—but when there is nothing of this kind you may relax a little or write every third day in order to give the expresses some respite. However you will be in these cases the judge of the expediency of employing them. I am Dear Sir your most obt Servt.
        